El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Crescendo Mercado (o) Pólvora fné acusado ante la Corte Municipal de San Sebastián el 19 de marzo de 1932 del delito de hurto por haber sustraído nn cuchillo, y también del de-lito en grado de reincidencia, toda vez que había sido con-victo de otro hurto menor en 7 de diciembre de 1929. Apeló para ante la Corte de Distrito de Aguadilla de la sentencia impuéstale por la Corte Municipal de San Sebastián. Allí alegó que el delito de que se le acusaba no era menos grave *826sino grave (felony). Solicitó el archivo y sobreseimiento de la denuncia. El fiscal de Aguadilla se avino a esta moción con la reserva de que qnizá presentaría acusación por- delito grave.
En Io. de octubre de 1932 el apelante fué acusado del de-lito de hurto menor subsiguiente. Admitió los hechos de la acusación pero solicitó el archivo de ésta por dos motivos.
El primer motivó tiene doble aspecto. Bajo uno de ellos se llamó la atención de la corte inferior hacia los artículos 148 y 149 del Código de Enjuiciamiento Criminal, que leen como sigue:
“Artículo 148. — Si el tribunal dispusiere que se formule nueva acusación, y se hallare bajo custodia el acusado, deberá éste conti-nuar preso, a no ser que se le admitiere fianza; si ya hubiere pres-tado fianza personal o pecuniaria para- responder de su comparecen-cia a contestar la. nueva acusación, y dentro de los quince días no se presentare ésta, deberá el tribunal disponer que se le absuelva, a no ser que por razón especial extendiera el plazo dentro del cuál haya de presentarse la acusación.
“Artículo 149. — La orden desestimando una acusación, según lo dispuesto en .este" capítulo, no impide él que después se persiga el mismo delito.” " '
La corte inferior emitió mia' opinión según la cnal resol-vió que en el presente caso al fiscal no se le ordenó que ra-dicara una' acusación y por ende que los artículos citados no éran aplicables, y estamos de acuerdo con este criterio.
 Lo que el apelante ahora sostiene principalmente és qué ha habido' una infracción del artículo 448' del Código dé Enjuiciamiento Criminal. .Uno de los puntos sostenidos por él es que como el fiscal no ordenó el arresto del acusado, fijándole fiánza, toda vez que estaba privado de su libertad con motivo de la sentencia de cuarenta y cinco días impuéstale por la Corte Municipal de San Sebastián, no obstante, éste fué arrestado el mismo día en que la denuncia radicada en su contra fué sobreseída, o sea, el 16 de junio de 1932.
El acusado y apelante sostuvo ante esta corte que cuando *827su última moción de archivo y sobreseimiento fné radicada en la Corte de Distrito de Agnadilla, el fiscal no demostró cómo se había arrestado al acusado; que incumbía al Pueblo demostrar cómo y por qué fué arrestado el acusado. El Pueblo, por otra parte, sostiene que al presentarse una moción de • archivo y sobreseimiento, como en el presente caso, de conformidad con el artículo 448 del Código de Enjuiciamiento Criminal, es deber del peticionario probar que ha permane-cido arrestado durante sesenta días sin haberse archivado una acusación en su contra.
El artículo 448 dispone:
“A menos que exista justa causa contraria, el tribunal decretará el sobreseimiento del proceso en los casos siguientes:
“1. — Cuando una persona baya sido detenida, para responder por la comisión de un delito público, siempre que no se baya pre-sentado acusación contra ella en el término de sesenta días desde su detención. ’ ’
Creemos que el fiscal no tenía deber alguno de probar la fecha del arresto y que el término para empezar a contar los sesenta días es claro que no comenzaba desde la fecha en que se exoneró al acusado de la denuncia que en apelación procedía de la Corte Municipal de San Sebastián. Los autos tienden a demostrar, sin embargo, que no transcurrieron se-senta días desde el día en que se efectuó el nuevo arresto en septiembre hasta que se presentó la acusación.
El segundo punto suscitado por el apelante es que la Corte Municipal de San Sebastián tenía jurisdicción sobre su persona y que la acusación presentada en la Corte de Distrito de Aguadilla constituía una segunda exposición. Estamos bastante convencidos de que el delito originalmente imputado ante la Corte Municipal de San Sebastián era en realidad un felony. Por consiguiente, cuando el acusado apeló de esta sentencia y se archivó el casó, no existía sentencia válida alguna en su contra. Es jurisprudencia establecida que cuando una acusación es suprimida por la actuación de un acusado, no existe condena1 alguna en su contra y por con-*828siguiente la acusación presentada en la Corte de Distrito de Aguadi'lla no le sometió a un segundo proceso. El Pueblo v. Marrero, 18 D.P.R. 923.
Además, si la denuncia presentada en la Corte Municipal podía considerarse como un mero misdemeanor, y superflua la referencia que en la denuncia se liacía a un delito anterior, no obstante, sería de aplicación el mismo razonamiento.
Tenemos además alguna idea, sin detenernos a examinar la jurisprudencia, de que cuando el acusado obtuvo su liber-tad en la Corte de Distrito de Aguadilla en apelación fundado en que el delito era grave y en que la corte municipal care-cía de jurisdicción, estaba impedido de plantear la cuestión de estar expuesto por segunda vez.

La sentencia apelada debe ser confirmada.